Case 1:18-cv-12259-RBK-KMW Document 34 Filed 09/16/19 Page 1 of 2 PagelD: 1152

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Cadi
LISA HOOD, et al., HONORABLE ROBERT B. KUGLER
Plaintiffs,
Civil Action No.

Vv. 18-12259 (RBK/KMW)

VICTORIA CROSSING TOWNHOUSE
ASSOCIATION, et al. ORDER

Defendants.

 

 

This matter having come before the Court by way of its Order
to Show Cause why Plaintiff’s counsel, Joshua Lewis Thomas, Esq.,
should not be enjoined from filing any further complaint, lawsuit,
or petition, which pertains to or references any prior foreclosure
action, in the United States District Court for the District of
New Jersey, without prior authorization of the Court [Docket Item
23]; Mr. Thomas having filed a response to such Order to Show Cause
[Docket Item 28]; Defendants having filed letters with regard to
Mr. Thomas’ response [Docket Items 30, 31, & 33]; the Court having
held a Show Cause Hearing, on the record, on September 13, 2019;
for the reasons explained on the record during the Show Cause
Hearing of September 13, 2019; and for good cause shown;

IT IS this Zany of September 2019, hereby

ORDERED that Joshua Lewis Thomas, Esq., shall be, and is
hereby, ENJOINED from filing any further complaint, lawsuit, or

petition, which pertains to or references any prior foreclosure
Case 1:18-cv-12259-RBK-KMW Document 34 Filed 09/16/19 Page 2 of 2 PagelD: 1153

action, in the United States District Court for the District of
New Jersey, without prior authorization of the Court; and it is
further

ORDERED that in the event that Joshua Lewis Thomas, Esq.,
desires to file any further complaint, lawsuit, or petition in the
United States District Court for the District of New Jersey, he
shall file an appropriate motion for leave to file such complaint,

lawsuit, or petition under the present docket number.

TVrn DE

ROBERT B. KUGLER
U.S. District Judge

 
